                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
         v.                               1:16-CR-274-TWT
 BOLAJI OWOLABI,
   Defendant.


                                      ORDER

      This is a criminal    action.   It is before the Court on the Report and

Recommendation [Doc. 103] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 88]. As set forth in the Report and

Recommendation, the Defendant’s claims of ineffective assistance of counsel are

affirmatively refuted by the Defendant’s statements under oath at the plea hearing.

The Court approves and adopts the Report and Recommendation as the judgment of

the Court. The Defendant’s Motion to Vacate Sentence [Doc. 88] is DENIED.

      SO ORDERED, this 13 day of December, 2018.



                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge
